Citation Nr: 1012660	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include one manifested by blood clots.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.  

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Bilateral hearing loss is not currently shown.  

2.  A cardiovascular disorder (to include one manifested by 
blood clots), including coronary artery disease with angina 
and chronic ischemic heart disease, was not shown in service 
or until many years later and is not associated in any way 
with the Veteran's active duty.  

3.  Diabetes mellitus was not shown in service or until many 
years later and is not associated in any way with the 
Veteran's active duty.  

4.  A skin disorder, including psoriasis, was not shown in 
service or until many years later and is not associated in 
any way with the Veteran's active duty.  

5.  The Veteran has received a diagnosis of PTSD.  

6.  The Veteran did not serve in combat during his active 
duty.  

7.  The Veteran's claimed in-service stressors [which 
include witnessing fellow servicemen being killed when they 
attempted to disarm land mines, seeing 12 Korean citizens 
being killed when a truck fell off a mountain and ran over 
them (despite the Veteran's attempts to warn them to move to 
safety), finding the dead body of a fellow serviceman who 
had committed suicide by shooting himself under his chin 
with an M-1, shooting and killing a Korean citizen who had 
attempted to steal his hat from him at night, and 
accidentally running his truck over a 6-year old Korean girl 
(whose leg had to be amputated)] are not corroborated by 
supporting evidence.  

8.  A psychiatric disability other than PTSD, to include 
moderate recurrent depression, was not shown in service or 
until many years later and is not associated in any way with 
the Veteran's active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  A cardiovascular disorder, to include one manifested by 
blood clots, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

3.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

4.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  

5.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).  

6.  A psychiatric disability other than PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

A May 2004 letter, issued prior to the decision on appeal, 
informed the Veteran of the evidentiary requirements for his 
service connection claims.  This document also notified him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. at 112.  

In addition, a December 2008 letter informed the Veteran of 
the type of information and evidence used to assign a 
disability rating and an effective date-if his claims were 
granted.  Dingess/Hartman, supra.  The timing defect of this 
correspondence was cured by the RO's subsequent 
readjudication of the service connection claims and issuance 
of a supplemental statement of the case in December 2009.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or an SSOC, is sufficient to 
cure a timing defect). 

Additionally, the VCAA requires VA to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim.  38 U.S.C.A. §§ 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d) (2009).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  

In the present case, the record reflects that, although 
given an opportunity to testify at a hearing conducted 
before VA personnel, the Veteran declined to do so.  In any 
event, VA has made reasonable efforts to obtain relevant 
records adequately identified by the Veteran, including in 
particular post-service treatment records.  The RO has made 
multiple, but futile, attempts to obtain the Veteran's 
service treatment records, service personnel records, and 
medical records used in support of a grant of disability 
benefits from the Social Security Administration (SSA).  See 
December 2007 Formal Finding Of The Unavailability Of 
Service Treatment Records, August 2008 Formal Finding Of The 
Unavailability Of SSA records, and March 2009 Formal Finding 
Of The Unavailability Of Service Personnel Records.  

The Board acknowledges that the Veteran has not undergone VA 
examinations pertinent to his service connection claims.  As 
will be discussed in further detail in the following 
decision, a diagnosis of hearing loss has not been made.  
Further, the claims file contains no competent evidence of 
an association between the currently diagnosed 
cardiovascular, diabetic, skin, PTSD, and psychiatric 
disabilities, which were first shown many years after the 
Veteran's discharge from active duty, and such service.  
Thus, a remand to accord the agency of original jurisdiction 
an opportunity to schedule the Veteran for VA examinations 
relevant to these claims is not required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § (4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been notified and is aware of the evidence 
needed to substantiate his service connection claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  He has actively participated in 
the claims process by submitting argument, lay evidence, and 
medical evidence.  His representative was furnished copies 
of relevant documents issued to the Veteran during the 
current appeal.  Therefore, the Board concludes that the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  Any such error is deemed harmless 
and does not preclude appellate consideration of these 
issues.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful). 

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will 
focus specifically on what evidence is needed to 
substantiate the issues adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Service connection for certain diseases, such as an organic 
disease of central nervous system, a cardiovascular 
disorder, and diabetes mellitus, may also be established on 
a presumptive basis by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).  

As previously discussed herein, service treatment records, 
as well as service personnel records, are not available.  
All efforts to obtain these documents have been exhausted.  
The Veteran has been notified of the unavailability of these 
reports and of his opportunity to submit alternative 
sources.  See, e.g., October 2007 letter (regarding the 
unavailability of the Veteran's service treatment records) 
and an April 2009 letter (regarding the unavailability of 
his service personnel records).  In such circumstances, VA 
has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

	A.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

Throughout the current appeal, the Veteran has, in essence, 
asserted that his in-service responsibilities driving a 
truck and firing his weapon at enemy forces exposed him to 
acoustic trauma which, in turn, caused him to develop 
hearing loss.  A DD Form 214, Report Of Separation From The 
Armed Forces Of The United States (DD 214), indicates that 
the Veteran's most significant duty assignment was that of a 
heavy truck driver.  As the Board has previously discussed 
in this decision, the remainder of the service personnel 
records, as well as the service treatment records, are 
unavailable.  

In the substantive appeal which was received at the RO in 
February 2007, the Veteran asserted that he had been treated 
for hearing loss by his family doctor "for years."  
Importantly, however, at no time when the Veteran referenced 
even approximate dates of post-service treatment for his 
various medical conditions did he cite medical care for, or 
evaluation of, hearing loss.  See multiple VA Form 21-22s, 
Authorization And Consent To Release Information To The 
Department Of Veterans Affairs (VA), received at the RO 
during the current appeal.  

Of particular significance to the Board in this regard is 
the fact that post-service medical records are completely 
negative for any complaints of, treatment for, or findings 
referable to a hearing loss disability.  In fact, numerous 
outpatient physical examinations conducted since August 2002 
have acknowledged that the Veteran has no hearing loss and 
that he is "able to hear [a] normal voice in [a] quiet 
room."  

As the available post-service medical evidence illustrates, 
a diagnosis of a bilateral impaired hearing disability for 
VA compensation purposes has not been made, nor has the 
Veteran complained of hearing loss in those records.  See 
38 C.F.R. § 3.385 (2009).  Based on this evidentiary 
posture, the preponderance of the evidence is clearly 
against the Veteran's claim for service connection for such 
a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in which the Court held that, in the absence of 
proof of a present disability, there can be no valid claim).  
See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  As 
the preponderance of the evidence is against this issue, the 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	B.  A Cardiovascular Disorder, To Include One 
Manifested By Blood Clots

As previously noted herein, service treatment records are 
not available.  The Veteran's DD 214 reflects that the 
Veteran was discharged from active duty in September 1955.  

According to post-service medical records, in January 1982, 
the Veteran sought treatment for chest pain.  Angina was 
suspected.  Further cardiovascular testing completed in the 
following month showed no cause for the Veteran's chest 
pain.  Indeed, an echocardiographic study conducted in 
February 1982 was normal, with a normal amount of 
pericardial fluid apparent.  In addition, Treadmill testing 
was completely negative, as was a radioangiocardiogram.  

Indeed, the evidence of record does not reflect a diagnosis 
of a cardiovascular disorder until January 1996, when the 
Veteran was found to have nonobstructive coronary artery 
disease (without angina).  According to private medical 
records dated in January 1996, the Veteran "was in his usual 
state of good health until approximately two-three months 
ago when he noted gradually increasing fatigue and dyspnea 
with moderate exertion."  "He remained fairly active . . . 
until an episode of substernal chest discomfort prompted him 
to seek medical attention."  

Subsequent medical records reflect treatment for, and 
evaluation of, a cardiovascular disorder variously defined 
as coronary artery disease with angina, status post triple 
coronary artery bypass, ischemia, status post left heart 
catheterization, status post left ventriculography, status 
post coronary angiography, status post saphenous vein and 
mammary graft injections, status post intracoronary stent 
placement, and chronic ischemic heart disease not otherwise 
specified.  

As this discussion illustrates, the first diagnosis of a 
chronic cardiovascular disorder is dated in January 1996, 
more than 40 years after the Veteran's discharge from 
service.  Of significance to the Board in this matter is the 
fact that even the Veteran's first complaints of chest pain 
occurred in 1982, more than 25 years after his separation 
from active duty.  Further, the Veteran underwent numerous 
cardiovascular testing in 1982, and all such studies were 
negative.  Indeed, when nonobstructive coronary artery 
disease was first shown in 1996, the Veteran's treating 
physician specifically noted that the Veteran had been in 
his usual good health up until just two or three months 
prior to that visit.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

This evidence is highly probative that a chronic 
cardiovascular disorder was not shown in service-or indeed 
until more than 40 years after service.  In fact, the 
Veteran did not file a claim for service connection for such 
a disability until May 2004, almost 50 years after his 
discharge from active duty.  Moreover, the claims file 
contains no competent medical evidence even suggesting a 
relationship between the currently-diagnosed coronary artery 
disease with angina and chronic ischemic heart disease and 
his active duty.  Thus, the Board finds the medical evidence 
of record to be more probative than the contentions as to 
onset and etiology of the claimed condition rendered decades 
after service.  

In this regard, the Board acknowledges the Veteran's 
assertions that his current heart problems are associated 
with his active duty.  While the Veteran is competent to 
report symptoms, however, the matter of the etiology of his 
diagnosed cardiovascular disorder requires medical expertise 
to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran 
is not competent to offer an opinion on medical causation, 
and the Board may not accept his unsupported lay speculation 
with regard to this matter.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

Of importance to the Board in this regard is the fact that, 
by the Veteran's own admissions, he did not begin to 
experience heart problems until years after service.  As 
previously discussed herein, the Veteran sought treatment 
for complaints of chest pain in 1982 (more than 25 years 
after his discharge from active duty), but numerous tests 
were negative then.  Further, although he began to 
experience increased fatigue and dyspnea with moderate 
exertion in late 1995, he had been "in his usual state of 
good health" up until then.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a 
cardiovascular disorder, to include one manifested by blood 
clots.  The benefit-of-the-doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 54.  

	C.  Diabetes Mellitus

As noted above, the Veteran was discharged from active duty 
in September 1955 and his service treatment records are not 
available. 

Evidence of record does not reflect a diagnosis of diabetes 
mellitus until January 1996.  Indeed, in a private medical 
record dated that same month, a treating physician noted 
that the Veteran "was found to be newly diabetic."  This 
doctor assessed, in pertinent part, "new onset diabetes 
mellitus."  Subsequent medical records reflect continued 
treatment for, and evaluation of, diabetes mellitus, 
type II, as well as associated peripheral vascular disease.  

As this discussion illustrates, the first diagnosis of 
diabetes mellitus was in January 1996, more than 40 years 
after the Veteran's discharge from service.  Of significance 
to the Board in this matter is the fact that, in January 
1996, the Veteran's treating physician described the 
Veteran's as "newly diabetic."  See Maxson, 230 F.3d at 1333 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense, 1 Vet. App. at 356 (affirming Board's denial 
of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

This evidence is highly probative that diabetes mellitus was 
not shown in service-or indeed until more than 40 years 
after service.  In fact, the Veteran did not file a claim 
for service connection for such a disability until May 2004, 
almost 50 years after his discharge from active duty.  
Moreover, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed diabetes mellitus, type II, and his 
active duty.  Thus, the Board finds the medical evidence of 
record to be more probative than the contentions as to onset 
and etiology of the claimed condition rendered decades after 
service.  

In this regard, the Board acknowledges the Veteran's 
assertions that his diabetes mellitus is associated with his 
active duty.  While the Veteran is competent to report 
symptoms, however, the matter of the etiology of his 
diagnosed diabetes mellitus requires medical expertise to 
determine.  See Jandreau, 492 F.3d at 1376-77.  Thus, as a 
lay person, the Veteran is not competent to offer an opinion 
on medical causation, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Espiritu, 2 Vet. App. at 494-95; Grottveit, 5 Vet. App. at 
93; Miller, 2 Vet. App. at 580.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for 
diabetes mellitus.  The benefit-of-the-doubt rule does not 
apply, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54.  

	D.  A Skin Disorder

As previously noted herein, the Veteran's service treatment 
records are not available and he was discharged from active 
duty in September 1955.  

According to post-service medical records, in January 1982, 
the Veteran sought treatment for complaints of a rash on his 
legs for the past three years.  After examining the Veteran, 
the treating physician provided an impression of 
neurodermatitis of an unusual color of both legs.  In 
February 1982, this treating physician referred the Veteran 
to another doctor who assessed lichen simplex chronicus that 
had "probably . . . [begun] as poison ivey and then 
perpetuated itself by itch-scratch cycle."  Cream was 
prescribed, and, upon healing, the Veteran was instructed to 
use specific types of soap and cream to keep that area of 
his body moisturized.  

Numerous subsequent outpatient examinations repeatedly found 
no skin problems.  However, in March 2008, the Veteran 
sought treatment for dermatological complaints.  A physical 
examination reflected the presence of dark red friable 
patches on the Veteran's legs and elbows.  The examiner 
diagnosed psoriasis.  

As this discussion illustrates, the first diagnosis of a 
skin disorder is dated in January 1982, more than 25 years 
after the Veteran's discharge from service.  Of significance 
to the Board in this matter is the fact that, in January 
1982, the Veteran specifically stated that he had 
experienced skin rashes on his legs for only the past three 
years.  See Maxson, 230 F.3d at 1333 (lengthy period of 
absence of medical complaints for condition can be 
considered as a factor in resolving claim).  See also Mense, 
1 Vet. App. at 356 (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

This evidence is highly probative that a chronic skin 
disorder was not shown in service-or indeed until many years 
thereafter.  In fact, the Veteran did not file a claim for 
service connection for such a disability until May 2004, 
almost 50 years after his discharge from active duty.  
Moreover, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed psoriasis and his active duty.  Thus, 
the Board finds the medical evidence of record to be more 
probative than the contentions as to onset and etiology of 
the claimed condition rendered decades after service.  

In this regard, the Board acknowledges the Veteran's 
assertions that his skin problems are associated with his 
active duty.  While the Veteran is competent to report 
symptoms, however, the matter of the etiology of his 
diagnosed chronic skin disorder requires medical expertise 
to determine.  See Jandreau, 492 F.3d at 1376-77.  Thus, as 
a lay person, the Veteran is not competent to offer an 
opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this matter.  
See Espiritu, 2 Vet. App. at 494-95; Grottveit, 5 Vet. App. 
at 93; Miller, 2 Vet. App. at 580.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a skin 
disorder.  The benefit-of-the-doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 54.  

	E.  PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  

According to post-service medical records, VA outpatient 
psychiatric evaluations completed in December 2003 and 
between January and March 2006 include Axis I diagnoses of 
PTSD, delayed onset.  Subsequent medical records reflect 
continued treatment for, and evaluation of, PTSD.  Thus, and 
based on this evidentiary posture, the Board finds that the 
first requirement for the grant of service connection for 
PTSD has been met.  38 C.F.R. § 3.304(f) (2009).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the Veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, a DD 214 indicates that the Veteran had 
approximately one-and-a-half years of foreign and/or sea 
service.  His primary military occupational specialty was 
that of a heavy truck driver.  No additional service 
personnel records are available.  

Significantly, the Veteran's DD 214 is negative for any 
personal engagement in combat; award of any decoration, 
medal, or badge indicative of involvement in combat; or 
receipt of wounds as a result of action with enemy forces.  
As such, the Veteran's statements alone are not sufficient 
to establish the occurrence of the claimed stressor(s), and 
his testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Instead, the record must contain service records or other 
credible evidence, which corroborates the claimed 
stressor(s).  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2009); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  Service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 
6 Vet. App. 283 (1994).  Thus, the primary issue in the 
present case is whether the Veteran's reported in-service 
stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the 
evidence contained in the instant record.  

The Veteran maintains that, while serving in Korea between 
January and September 1954, he witnessed fellow servicemen 
being killed when they attempted to disarm land mines, saw 
12 Korean citizens being killed when a truck fell off a 
mountain and ran over them (despite the Veteran's attempts 
to warn them to move to safety), found the dead body of a 
fellow serviceman who had committed suicide by shooting 
himself under his chin with an M-1, shot and killed a Korean 
who had attempted to steal his hat from him at night, and 
accidentally ran his truck over a 6-year old Korean girl 
(whose leg had to be amputated).  

In July 2009, the RO considered this evidence and concluded 
that it lacked the specificity to be used to conduct a 
meaningful search of the Veteran's purported in-service 
stressors with the appropriate verifying agency.  In the 
Formal Finding On A Lack Of Information Required To Verify 
Stressors In Connection To The PTSD Claim, dated in July 
2009, the RO listed its unsuccessful attempts to obtain more 
specific information from the Veteran regarding his 
purported in-service stressors.  

In a May 2004 letter, the RO asked the Veteran to provide 
more specific information regarding his purported in-service 
stressors.  In July 2004, the Veteran provided the data that 
he was able to recall but explained that he was unable to 
remember any more specific details concerning these 
stressors.  

The Board sincerely understands that the Veteran has 
difficulty discussing traumatic events and remembering them 
after having been discharged from service for approximately 
55 years.  Unfortunately, without specific information 
regarding his purported in-service stressors-including the 
approximate time (month and year) and place of these events, 
the Board agrees that any attempt to verify them would be 
futile.  

Further, as the Veteran has not served in combat, his 
statements alone are not sufficient to establish the 
occurrence of his claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Available evidence of record does not support the 
Veteran's purported in-service stressors.  He has been 
unable to provide more specific information of his purported 
in-service stressors such that they could be verified.  The 
Board must conclude, therefore, that the Veteran's claimed 
in-service stressors have not been corroborated.  

In such circumstances, consideration of the third 
requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor) is not necessary.  38 C.F.R. § 3.304(f) (2009).  
See also Reonal v. Brown, 5 Vet. App. 458 (1993) (in which 
the Court stipulated that a medical opinion based on an 
inaccurate factual premise is not probative).  The 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. 
§ 5107(b).  

	F.  A Psychiatric Disability Other Than PTSD

As noted above, the Veteran's service treatment records are 
not available and he was discharged from active duty in 
September 1955.  

According to post-service medical records, in February 1982, 
the Veteran was found to have depression with some anxiety.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, a psychiatric disability (other than 
PTSD) characterized as reactive depression, depression, and 
moderate recurrent depression.  

As this discussion illustrates, the first diagnosis of a 
psychiatric disability other than PTSD is dated in February 
1982, more than 25 years after the Veteran's discharge from 
service.  See Maxson, 230 F.3d at 1333 (lengthy period of 
absence of medical complaints for condition can be 
considered as a factor in resolving claim).  See also Mense, 
1 Vet. App. at 356 (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

This evidence is highly probative that a chronic psychiatric 
disability other than PTSD was not shown in service-or 
indeed until many years thereafter.  In fact, the Veteran 
did not file a claim for service connection for such a 
disability until May 2004, almost 50 years after his 
discharge from active duty.  Moreover, the claims file 
contains no competent medical evidence even suggesting a 
relationship between the currently-diagnosed moderate 
recurrent depression and his active duty.  Thus, the Board 
finds the medical evidence of record to be more probative 
than the contentions as to onset and etiology of the claimed 
condition rendered decades after service.  

In this regard, the Board acknowledges the Veteran's 
assertions that his psychiatric problems are associated with 
his active duty.  While the Veteran is competent to report 
symptoms, however, the matter of the etiology of his 
diagnosed chronic psychiatric disability other than PTSD 
requires medical expertise to determine.  See Jandreau, 492 
F.3d at 1376-77.  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on medical causation, and the 
Board may not accept his unsupported lay speculation with 
regard to this matter.  See Espiritu, 2 Vet. App. at 494-95; 
Grottveit, 5 Vet. App. at 93; Miller, 2 Vet. App. at 580.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a 
psychiatric disability other than PTSD.  The benefit-of-the-
doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  











(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a cardiovascular disorder, to include 
one manifested by blood clots, is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for a skin disorder is denied.  

Service connection for PTSD is denied.  

Service connection for a psychiatric disability other than 
PTSD is denied.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


